Judgment is modified by reducing the amount of such judgment to $8,383.46, with interest thereon from March 23, 1928, and as so modified the judgment is affirmed. Finding of fact numbered 33 is reversed; finding of fact numbered 35 is modified by striking out $9,571.35 and inserting in place thereof $8,383.46. Conclusion of law numbered 2 is modified by striking out $9,571.35 and substituting $8,383.46. Van Kirk, P. J., Hinman and Hasbrouek, JJ., concur; Davis and Whitmyer, JJ., dissent and vote for affirmance.